     Case 2:18-cv-00671-KJM-CKD Document 81 Filed 01/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SENARBLE CAMPBELL,                                  No. 2:18-cv-00671-KJM-CKD P
12                        Plaintiff,
13           v.                                           ORDER
14    JOSHU J. TANTON, et al.,
15                        Defendants.
16

17          Plaintiff, a state prisoner proceeding through appointed counsel, has filed this civil rights

18   action pursuant to 42 U.S.C. § 1983. Plaintiff has filed a motion to strike affirmative defenses

19   and noticed it for a hearing on February 10, 2021 at 10:00 a.m. in Courtroom 24. In light of the

20   pending motions hearing, the court hereby sets a scheduling conference in this case on the same

21   date and time. The court will contact counsel three days prior to the hearing in order to provide

22   them with Zoom videoconferencing instructions.

23          Accordingly, IT IS HEREBY ORDERED that:

24          1.    The stay of this case entered on April 13, 2020 is hereby lifted.

25          2. A scheduling conference shall be conducted on February 10, 2021 at 10:00 a.m. in

26                Courtroom 24.

27          3. Not later than seven days prior to the scheduling conference, the parties shall file a

28                joint status report addressing the following:
                                                         1
     Case 2:18-cv-00671-KJM-CKD Document 81 Filed 01/22/21 Page 2 of 2


 1              a.   Any expected or desired amendment of the pleadings;

 2              b. Anticipated motions and their scheduling;

 3              c. A proposed discovery plan and its schedule, including the disclosure of any expert

 4                   witnesses;

 5              d. Appropriate cut-off dates for discovery and law and motions;

 6              e. Any modifications of standard pretrial procedures due to the simplicity or

 7                   complexity of this case;

 8              f. The continued appointment of the King Hall Civil Rights Clinic to represent

 9                   plaintiff in this matter; and,

10              g. Any other matters that may add to the just and expeditious disposition of this

11                   matter.

12   Dated: January 22, 2021
                                                      _____________________________________
13
                                                      CAROLYN K. DELANEY
14                                                    UNITED STATES MAGISTRATE JUDGE

15   12/camp0671.schconference.docx

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
